DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 14-15, in the reply filed on August 2, 2022 is acknowledged.  The traversal is on the grounds that Wagner does not disclose all of the claimed limitations and it would be evident to the expert in the art that the electrode of Wagner is completely different from the electrode of the present invention. This is not found persuasive because Wagner does disclose all of the claimed limitations as discussed in the rejection below. Further discussion of Applicant’s arguments are discussed in the Response to Arguments section below.
The requirement is still deemed proper and is therefore made FINAL.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on August 2, 2022. Claims 14-24 are pending in the application. Claims 16-24 are withdrawn, and claims 14-15 are being examined herein.
Status of Objections and Rejections
	The objection to the specification is withdrawn in view of Applicant’s amendment.	The objection to claim 14 is withdrawn in view of Applicant’s amendment.
	The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
	New objections to the claims are necessitated by the amendments.
Claim Objections
Claim 15 is objected to because of the following informalities:  in line 2, “the reference electrode and the at least an auxiliary electrode” should read “the at least the reference electrode and the at least [[an]]the auxiliary electrode” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 14 recites the limitation “said printed electrodes group is nano and/or micro-structured using nano- and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof” in lines 5-8 of the claim. The specification does not contain support for all of the electrodes in the printed electrodes group being nano and/or micro-structured using nano and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof. The specification discloses that the printed electrodes group comprises at least a working electrode, at least a reference electrode, and at least an auxiliary electrode (para. [0032] of the instant US PGPub). The specification discloses that the working electrode is prepared using nano or microparticles of carbon black and/or nano or microparticles of a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof (para. [0034] of the instant US PGPub). On the other hand, the specification discloses that the auxiliary electrode is prepared using graphite (para. [0040] of the instant US PGPub), and that the reference electrode may be prepared using microparticles selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof (para. [0061] of the instant US PGPub). Therefore, the specification does not provide support for the auxiliary electrode and the reference electrode of the printed electrodes group being nano and/or micro-structured using nano and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof. Applicant is required to cancel the new matter in reply to this Office Action. Claim 15 is rejected as dependent thereon.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the reference electrode and the at least an auxiliary electrode are located in different side of the printed electrode” in lines 2-3 of the claim. It is unclear what the different side is with respect to, and where the different side is. It is unclear where the reference electrode and the auxiliary electrode are with respect to the printed electrode. It is also unclear whether “the printed electrode” refers to the previously recited printed electrodes group, an electrode of the electrodes in the printed electrodes group, or a new electrode not previously recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wagner et al. (US 2009/0301876 A1).
Regarding claim 14, Wagner teaches an electrochemical sensor (an electrochemical sensor 10, Figs. 1A-4C, para. [0051]-[0052]); said electrochemical sensor comprising
at least a printed electrodes group (a working electrode 18, a reference electrode 26, and a counter electrode 30 formed by screen printing, Figs. 1A-4C, para. [0026], [0052]);
wherein said printed electrodes group is nano and/or micro-structured using nano- and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof (the working electrode 18, the reference electrode 26, and the counter electrode 30 can be formed of gold, platinum, silver, copper or mixtures of these having particle sizes of less than 500 nm, Figs. 1A-4C & 8A-8B, para. [0052], [0061], [0081]), and wherein
said printed electrodes group comprises at least a working electrode, at least a reference electrode, and at least an auxiliary electrode (the working electrode 18, the reference electrode 26, and the counter electrode 30 formed by screen printing, Figs. 1A-4C, para. [0026], [0052]);
wherein said printed electrodes group comprises at least one hole (the working electrode 18 includes a porous region 20 that defines a plurality of apertures 22, Figs. 1A-4C, para. [0052], [0059]).
The limitation “for measuring in fluids an analyte selected from the group consisting of: chlorine dioxide, free chlorine, total chlorine and peracetic acid” is a functional limitation. The limitation “allow an electrolyte gel solution to pass through” is an intended use limitation. Examiner notes that “an electrolyte gel solution” is not a positively recited element of the claim, and therefore, is not an element of the claimed electrochemical sensor. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Wagner teaches that the electrochemical sensor 10 can detect chlorine in gas (Figs. 1A-4C, para. [0052], [0055]), so the electrochemical sensor is capable of the recitation “for measuring in fluids an analyte selected from the group consisting of: chlorine dioxide, free chlorine, total chlorine and peracetic acid.” Wagner also teaches that the working electrode 18 includes a porous region 20 that defines a plurality of apertures 22 adjacent to and in chemical communication with a cavity 14 for holding a gel electrolyte 16 (Figs. 1A-4C, para. [0052], [0058]-[0059]), so the plurality of apertures is capable of the recitation “allow an electrolyte gel solution to pass through.”
Regarding claim 15, Wagner teaches in which the reference electrode and the at least an auxiliary electrode are located in different side of the printed electrode (the reference electrode 26 and the counter electrode 30 are located on different sides of the working electrode 18, Figs. 1A-4C, para. [0052]-[0053]; for the purpose of examination, Examiner interprets this limitation to mean that the reference electrode and the auxiliary electrode are located on different sides of the working electrode).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Rowhani et al. (US 2014/0083864 A1) (provided in Applicant’s IDS filed on October 30, 2019) and further in view of Wagner et al. (US 2009/0301876 A1).
Regarding claim 14, Rowhani teaches an electrochemical sensor (an electrochemical sensor 10, Figs. 1-4, para. [0019]); said electrochemical sensor comprising
at least a printed electrodes group (a working electrode 20, a reference electrode 16, and a counter electrode 18 formed by screen printing, Figs. 1-4, para. [0019], [0023]).
Rowhani teaches wherein said printed electrodes group is structured using particles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof (the working electrode 20, the reference electrode 16, and the counter electrode 18 are prepared from conductive particles including gold, silver, and platinum particles, Figs. 1-4, para. [0019], [0023]). Rowhani is silent with respect to the size of the particles, and therefore fails to teach wherein said printed electrodes group is nano and/or micro-structured using nano- and/or microparticles.
Wagner teaches an electrochemical sensor 10 for detecting chlorine (Figs. 1A-4C, para. [0051]-[0052], [0055]) comprising a working electrode 18, a reference electrode 26, and a counter electrode 30 formed by screen printing (Figs. 1A-4C, para. [0026], [0052]). Wagner teaches that the working electrode 18, the reference electrode 26, and the counter electrode 30 can be formed of gold, platinum, silver, copper or mixtures of these having particle sizes of less than 500 nm (Figs. 1A-4C & 8A-8B, para. [0052], [0061], [0081]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the gold, silver, and platinum particles of the electrodes of Rowhani with nanometer-sized gold, silver, and platinum particles as taught by Wagner in order to yield the predictable result of electrochemically detecting chlorine. MPEP § 2143(I)(B).
Modified Rowhani teaches wherein said printed electrodes group comprises at least a working electrode, at least a reference electrode, and at least an auxiliary electrode (the working electrode 20, the reference electrode 16, and the counter electrode 18 formed by screen printing, Figs. 1-4, para. [0019], [0023]);
wherein said printed electrodes group comprises at least one hole (the working electrode 20 includes apertures on the surface of the electrode, Figs. 1-4, para. [0019], [0057]).
The limitation “for measuring in fluids an analyte selected from the group consisting of: chlorine dioxide, free chlorine, total chlorine and peracetic acid” is a functional limitation. The limitation “allow an electrolyte gel solution to pass through” is an intended use limitation. Examiner notes that “an electrolyte gel solution” is not a positively recited element of the claim, and therefore, is not an element of the claimed electrochemical sensor. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Rowhani teaches that the electrochemical sensor 10 detects free chlorine and total chlorine of water (Figs. 1-4, para. [0010], [0019], [0028]), so the electrochemical sensor is capable of the recitation “for measuring in fluids an analyte selected from the group consisting of: chlorine dioxide, free chlorine, total chlorine and peracetic acid.” Modified Rowhani also teaches that the working electrode 20 includes apertures on the surface of the electrode (Figs. 1-4, para. [0019], [0057]), so the apertures are capable of the recitation “allow an electrolyte gel solution to pass through.”
Regarding claim 15, Modified Rowhani teaches that the working electrode 20, the reference electrode 16, and the counter electrode 18 are disposed on the same side of the support 12 (Figs. 1-4, para. [0019]). Modified Rowhani fails to teach in which the reference electrode and the at least an auxiliary electrode are located in different side of the printed electrode (for the purpose of examination, Examiner interprets this limitation to mean that the reference electrode and the auxiliary electrode are located on a side opposite to the side that the working electrode is disposed).
Rowhani teaches another embodiment where the electrodes 14 (the working electrode 20, the reference electrode 16, and the counter electrode 18) may be disposed on both sides of the support 12 instead of only on one side of the support 12 (para. [0019], [0028]). Rowhani teaches that when multiple working electrodes are present, the only limitation to the number of electrodes is the space available on the surface of the support 12, so it is contemplated that electrodes could be on both sides of the support 12 (para. [0028]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reference electrode and the counter electrode of Modified Rowhani to be located on a different side of the support opposite to the side that the working electrode is disposed as taught by another embodiment of Rowhani because it would allow more space for additional working electrodes and yield the predictable result of detecting free chlorine and total chlorine in water (para. [0010], [0019], [0028]). Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the reference electrode and the counter electrode on a side opposite to the side that the working electrode is disposed, which a person of ordinary skill in the art would have found obvious.
Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 9-10 and 15-17 of the amendment, Applicant argues that the electrochemical sensor presently claimed is not useful for detecting the presence of various chemical and biological moieties, such as oxygen, ozone, carbon monoxide, hydrazine, hydrogen cyanide, hydrogen fluoride, hydrogen sulfide, halogens, e.g., chlorine or bromine, oxides of nitrogen, e.g., nitrogen dioxide and nitrogen monoxide, oxides of sulfur, e.g., sulfur dioxide, hydrocarbons, alcohols (e.g., ethanol), formaldehyde, and pathogens, such bacteria, e.g., anthrax spores, or viruses, e.g., smallpox, as disclosed in Wagner. Applicant asserts that instead, the presently claimed invention is useful for the measure in a fluid of an analyte selected from the group consisting of: free chlorine, chlorine dioxide, total chlorine and peracetic acid.
Examiner respectfully disagrees. In response to applicant's argument that Wagner is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wagner is analogous art because Wagner is in the field of applicant’s endeavor, which is electrochemical sensing. In response to applicant's argument that Wagner does not teach measure in a fluid of an analyte selected from the group consisting of: free chlorine, chlorine dioxide, total chlorine and peracetic acid, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Wagner teaches that the electrochemical sensor 10 can detect chlorine in gas (Figs. 1A-4C, para. [0052], [0055]), so the electrochemical sensor is capable of the recitation “for measuring in fluids an analyte selected from the group consisting of: chlorine dioxide, free chlorine, total chlorine and peracetic acid.”
In the arguments presented on pages 10-11 and 16-17 of the amendment, Applicant argues that according to the present invention the first and/or second electrode(s) has not (have not) one or more porous regions and does not have a porosity sufficient to allow a gas to pass therethrough, whereas Wagner does. Applicant asserts that in the presently claimed subject matter apertures defined in the first and/or second electrode(s) are not present, the sensor does not include a gas-permeable member as described by Wagner nor it is disposed on the back side of the electrode or of the electrode assembly or includes one or more interlayer as described by Wagner. Applicant asserts that the electrode assembly presently claimed does not comprise second particles that are disposed on a surface of one or more of the electrodes, whereas Wagner does. Applicant asserts that while Wagner describes a method of making an electrode assembly selecting a pre-form comprising a solid, continuous conductive material, the pre-form comprising a plurality of device regions, the method of making the electrode according to the present invention does not. Applicant asserts that in the presently claimed invention, the reference electrode and the counter electrode may be located on the other side of the printed electrode, i.e. exposed to the reservoir, whereas the electrode according to Wagner does not. Applicant asserts that in the presently claimed invention, a method to prepare the electrode, wherein the amount of the nano- or microparticles of carbon black and/or metallic particles deposited on it is from 0.1 to 50 µl, preferably from 1 to 20 µl, more preferably from 2 to 14 µl, and the deposition is made in consecutive applications of 2 µl each, whereas the method according to Wagner does not.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first and/or second electrode(s) has not (have not) one or more porous regions and does not have a porosity sufficient to allow a gas to pass therethrough; the sensor does not include a gas-permeable member nor is it disposed on the back side of the electrode or of the electrode assembly or includes one or more interlayers; not comprise second particles that are disposed on a surface of one or more of the electrodes; not a method of making an electrode assembly selecting a pre-form comprising a solid, continuous conductive material, the pre-form comprising a plurality of device regions; the reference electrode and the counter electrode may be located on the other side of the printed electrode, i.e. exposed to the reservoir; a method to prepare the electrode, wherein the amount of the nano- or microparticles of carbon black and/or metallic particles deposited on it is from 0.1 to 50 µl, preferably from 1 to 20 µl, more preferably from 2 to 14 µl, and the deposition is made in consecutive applications of 2 µl each) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the arguments presented on page 11 and 17 of the amendment, Applicant argues that in the presently claimed invention, the printed electrodes group is further characterized in that it comprises at least one hole that allow the gel contained in the reservoir to pass through and to act as contacting electrolyte, whereas the electrode according to Wagner does not.
Examiner respectfully disagrees. In response to applicant's argument that Wagner does not teach that the printed electrodes group comprises at least one hole that allow the gel contained in the reservoir to pass through and to act as contacting electrolyte, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Wagner teaches that the working electrode 18 includes a porous region 20 that defines a plurality of apertures 22 adjacent to and in chemical communication with a cavity 14 for holding a gel electrolyte 16 (Figs. 1A-4C, para. [0052], [0058]-[0059]), so the plurality of apertures is capable of the recitation “allow an electrolyte gel solution to pass through.”
	In the arguments presented on pages 12-13 of the amendment, Applicant argues that the specification provides support for “wherein said printed electrodes group is nano and/or micro-structured using nano- and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof” as required in claim 14. Applicant asserts that on page 4, lines 13-21, the specification discloses a sensor comprising at least one printed nano- and/or micro-structured electrode in that it is prepared by using nano- or microparticles of carbon black and/or nano- or microparticles of a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof. Applicant asserts that such sensor comprises: at least a printed electrodes group, in which said printed electrode group comprises at least a working electrode, at least a reference electrode and at least an auxiliary electrode. Applicant asserts that the working electrode is functionalized/activated/prepared using nano- and/or microparticles of carbon black and/or nano- or microparticles of a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof.
	Examiner respectfully disagrees. The claim requires the at least the working electrode, the at least the reference electrode, and the at least the auxiliary electrode to be nano and/or micro-structured using nano- and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof. However, the specification does not contain support for all of the electrodes in the printed electrodes group being nano and/or micro-structured using nano and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof. The specification discloses that the printed electrodes group comprises at least a working electrode, at least a reference electrode, and at least an auxiliary electrode (para. [0032] of the instant US PGPub), similarly to the claim. The specification discloses that the working electrode is prepared using nano or microparticles of carbon black and/or nano or microparticles of a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof (para. [0034] of the instant US PGPub). On the other hand, the specification discloses that the auxiliary electrode is prepared using graphite (para. [0040] of the instant US PGPub), and that the reference electrode may be prepared using microparticles selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof (para. [0061] of the instant US PGPub). Therefore, the specification does not provide support for the auxiliary electrode and the reference electrode of the printed electrodes group being nano and/or micro-structured using nano and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof.
	In the arguments presented on pages 18-19 of the amendment, Applicant argues that Rowhani does not disclose Applicants’ invention, and instead Rowhani only provides for an electrochemical sensor useful for the detection and analysis of analyte in a solution. Applicant asserts that Rowhani is completely silent with regard to the size of the particles, and therefore does not disclose or suggest wherein said printed electrodes group is nano and/or micro- structured using nano- and/or microparticles.
Examiner respectfully disagrees. In response to applicant's argument that Rowhani is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rowhani is analogous art because Rowhani is in the field of applicant’s endeavor, which is electrochemical sensing. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Rowhani is modified in view of Wagner to teach that the particles are nanosized (see rejection and modification supra).
In the arguments presented on page 19 of the amendment, Applicant argues that Wagner does not disclose or suggest a printed electrodes group being nano and/or micro-structured using nano- and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof as presently claimed.
	Examiner respectfully disagrees. Wagner teaches that the working electrode 18, the reference electrode 26, and the counter electrode 30 can be formed of gold, platinum, silver, copper or mixtures of these having particle sizes of less than 500 nm (Figs. 1A-4C & 8A-8B, para. [0052], [0061], [0081]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./Examiner, Art Unit 1794             

/MARIS R KESSEL/Primary Examiner, Art Unit 1699